Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 1, 6 of U.S. Patent No. 11,127,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other Current claim 1 is taught in patent claim 17; current claim 8 is taught in patent claims 1 and 6.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,181,486 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,504,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Current claim 1 is taught in patent claims 1 and 6.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,127,769 B2 in view of Meakin et al (US Patent 4,328,390). 
Regarding claim 2, patent claim 17 does not teach the photons of the light are first photons of the light; and the method further comprises reflecting second photons of the light from a first location of the photosensitive element to a second location of the photosensitive element.  
In the same field of endeavor, Meakin teaches reflecting second photons of the light from a first location of the photosensitive element to a second location of the photosensitive element (fig. 2), for the benefit of increasing light absorption (column 1, lines 39-47).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to reflect second photons of the light from a first location of the photosensitive element to a second location of the photosensitive element, for the benefit of increasing light absorption.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,127,769 B2 in view of Meakin et al (US Patent 4,328,390), Chao et al (PG Pub 2003/0213915 A1), and Connolly (US Patent 6,198,147 B1). 
Regarding claim 3, patent claim 17 does not teach the electron/hole pairs are first electron/hole pairs; and the method further comprises generating second electron/hole pairs in the junction; and generating the second electron/hole pairs in the junction includes absorbing at least some of the second photons of the light at the second location of the photosensitive element.  
It was well known to the skilled in the art before the effective filing date of the invention that radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao, claim 1).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make method to further comprise generating second electron/hole pairs in the junction; and generating the second electron/hole pairs in the junction includes absorbing at least some of the second photons of the light at the second location of the photosensitive element, for the benefit of generating images in an image sensor.  
Regarding claim 4, claim 17 does not teach reflecting a subset of the second photons of the light from the second location of the photosensitive element to a third location of the photosensitive element; and generating third electron/hole pairs in the junction, wherein generating the third electron/hole pairs in the junction includes absorbing at least a portion of the subset of the second photons of the light at the third location of the photosensitive element.  
Meakin teaches reflecting photons of the light from a first location of the photosensitive element to other locations of the photosensitive element (fig. 2), for the benefit of increasing light absorption (column 1, lines 39-47).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to reflect a subset of the second photons of the light from the second location of the photosensitive element to a third location of the photosensitive element, for the benefit of increasing light absorption.
It was well known to the skilled in the art before the effective filing date of the invention that radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao claim 1).  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the method to include generating third electron/hole pairs in the junction, wherein generating the third electron/hole pairs in the junction included absorbing at least a portion of the subset of the second photons of the light at the third location of the photosensitive element, for the benefit of generating images in an image sensor.  

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,127,769 B2 in view of Noto et al (PG Pub 2005/0236553 A1). 
Regarding claim 5, patent claim 17 does not teach the light includes first light filtered via a color filter.
In the same field of endeavor, Noto teaches the light includes first light filtered via a color filter (207, figs. 3 and 4), for the benefit of selecting the color of light to be absorbed (paragraph [0088]).
It would have been obvious to the skilled in the art before the effective filing date of the invention that the light included first light filtered via a color filter, for the benefit of selecting the color of light to be absorbed.
It was well known to the skilled in the art before the effective filing date of the invention that light were photon and radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao claim 1).  
It would have been obvious to the skilled in the art before the effective filing date of the invention the photons of the light included first photons of the first light; and absorbing the photons of the light included absorbing the first photons of the first light, for the benefit of producing images from the light.
Regarding claim 6, claim 17 does not teach the light includes first light focused via a microlens.
Noto teaches the light includes first light focused via a microlens (209, figs. 3 and 4), for the benefit of focusing light on the photosensing regions (paragraph [0087]).
It would have been obvious to the skilled in the art before the effective filing date of the invention that the light included first light focused via a microlens, for the benefit of focusing light on the photosensing regions.
 It was well known to the skilled in the art before the effective filing date of the invention that light were photon and radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao claim 1).  
It would have been obvious to the skilled in the art before the effective filing date of the invention the photons of the light included first photons of the first light; and absorbing the photons of the light included absorbing the first photons of the first light, for the benefit of producing images from the light.

Claims 9,10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,127,769 B2 in view of Mouli (PG Pub 2005/0269606 A1). 
Regarding claim 9, patent claims 1 and 6 do not teach converting the first portion of the light to an electrical charge; accumulating the electrical charge in a doped region of a substrate beneath the raised photosensitive region; and transferring the electrical charge to a floating diffusion region of the pixel cell.
In the same field of endeavor, Mouli teaches converting the first portion of the light to an electrical charge (paragraph [0004]) when detecting light (paragraph [0004]); accumulating the electrical charge in a doped region (103, fig. 4, to be transferred to floating diffusion region, paragraph [0044]) of a substrate beneath the raised photosensitive region; and transferring the electrical charge to a floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to convert the first portion of the light to an electrical charge; accumulate the electrical charge in a doped region of a substrate beneath the raised photosensitive region; and transfer the electrical charge to a floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.
Regarding claim 10, claims 1 and 6 do not teach when the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell.  
Mouli teaches the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that the pixel cell was selected for readout, and to output the electrical charge from the floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.  

Claims 9,10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,181,486 B2 in view of Mouli (PG Pub 2005/0269606 A1). 
Regarding claim 9, patent claims 1 and 4 do not teach converting the first portion of the light to an electrical charge; accumulating the electrical charge in a doped region of a substrate beneath the raised photosensitive region; and transferring the electrical charge to a floating diffusion region of the pixel cell.
In the same field of endeavor, Mouli teaches converting the first portion of the light to an electrical charge (paragraph [0004]) when detecting light (paragraph [0004]); accumulating the electrical charge in a doped region (103, fig. 4, to be transferred to floating diffusion region, paragraph [0044]) of a substrate beneath the raised photosensitive region; and transferring the electrical charge to a floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to convert the first portion of the light to an electrical charge; accumulate the electrical charge in a doped region of a substrate beneath the raised photosensitive region; and transfer the electrical charge to a floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.
Regarding claim 10, patent claims 1 and 4 do not teach when the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell.  
Mouli teaches the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that the pixel cell was selected for readout, and to output the electrical charge from the floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.  

Claims 9,10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,504,948 B2 in view of Mouli (PG Pub 2005/0269606 A1). 
Regarding claim 9, patent claims 1 and 6 do not teach converting the first portion of the light to an electrical charge; accumulating the electrical charge in a doped region of a substrate beneath the raised photosensitive region; and transferring the electrical charge to a floating diffusion region of the pixel cell.
In the same field of endeavor, Mouli teaches converting the first portion of the light to an electrical charge (paragraph [0004]) when detecting light (paragraph [0004]); accumulating the electrical charge in a doped region (103, fig. 4, to be transferred to floating diffusion region, paragraph [0044]) of a substrate beneath the raised photosensitive region; and transferring the electrical charge to a floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to convert the first portion of the light to an electrical charge; accumulate the electrical charge in a doped region of a substrate beneath the raised photosensitive region; and transfer the electrical charge to a floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.
Regarding claim 10, claims 1 and 6 do not teach when the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell.  
Mouli teaches the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that the pixel cell was selected for readout, and to output the electrical charge from the floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.  

Claims 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,127,769 B2 in view of Noto et al (PG Pub 2005/0236553 A1). 
Regarding claim 11, patent claims 1 and 6 do not teach filtering the light using a color filter.  
Noto teaches filtering the light using a color filter (207, figs. 3 and 4), for the benefit of selecting the color of light to be detected (paragraph [0088]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to filter the light using a color filter for the benefit of selecting the color of light to be detected.  
Regarding claims 11, patent claims 1 and 6 do not teach focusing the light using a microlens.  
Noto teaches focusing the light using a microlens (209, figs. 3 and 4), for the benefit of focusing light on the photosensors (paragraph [0087]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to focus the light using a microlens for the benefit of focusing light on the photosensors.  

Claims 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,181,486 B2 in view of Noto et al (PG Pub 2005/0236553 A1). 
Regarding claim 11, patent claims 1 and 4 do not teach filtering the light using a color filter.  
Noto teaches filtering the light using a color filter (207, figs. 3 and 4), for the benefit of selecting the color of light to be detected (paragraph [0088]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to filter the light using a color filter for the benefit of selecting the color of light to be detected.  
Regarding claims 11, patent claims 1 and 4 do not teach focusing the light using a microlens.  
Noto teaches focusing the light using a microlens (209, figs. 3 and 4), for the benefit of focusing light on the photosensors (paragraph [0087]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to focus the light using a microlens for the benefit of focusing light on the photosensors.  

Claims 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,504,948 B2 in view of Noto et al (PG Pub 2005/0236553 A1). 
Regarding claim 11, patent claims 1 and 6 do not teach filtering the light using a color filter.  
Noto teaches filtering the light using a color filter (207, figs. 3 and 4), for the benefit of selecting the color of light to be detected (paragraph [0088]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to filter the light using a color filter for the benefit of selecting the color of light to be detected.  
Regarding claims 11, patent claims 1 and 6 do not teach focusing the light using a microlens.  
Noto teaches focusing the light using a microlens (209, figs. 3 and 4), for the benefit of focusing light on the photosensors (paragraph [0087]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to focus the light using a microlens for the benefit of focusing light on the photosensors.  

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,127,769 B2 in view of Meakin et al (US Patent 4,328,390), Chao et al (PG Pub 2003/0213915 A1), and Connolly (US Patent 6,198,147 B1). 
Regarding claim 13, patent claims 1 and 6 does not teach reflecting a third portion of the light from the other location to a third location on the raised photosensitive region; and absorbing the third portion of the light at the third location.  
In the same field of endeavor, Meakin teaches reflecting photons of the light from a location of the photosensitive element to different locations of the photosensitive element (fig. 2), for the benefit of increasing light absorption (column 1, lines 39-47).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention a third portion of the light from the other location to a third location on the raised photosensitive region, for the benefit of increasing light absorption.
It was well known to the skilled in the art before the effective filing date of the invention that radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao, claim 1).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to absorb the third portion of the light at the third location, for the benefit of producing images from the light.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,181,486 B2 in view of Meakin et al (US Patent 4,328,390), Chao et al (PG Pub 2003/0213915 A1), and Connolly (US Patent 6,198,147 B1). 
Regarding claim 13, patent claims 1 and 4 do not teach reflecting a third portion of the light from the other location to a third location on the raised photosensitive region; and absorbing the third portion of the light at the third location.  
In the same field of endeavor, Meakin teaches reflecting photons of the light from a location of the photosensitive element to different locations of the photosensitive element (fig. 2), for the benefit of increasing light absorption (column 1, lines 39-47).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention a third portion of the light from the other location to a third location on the raised photosensitive region, for the benefit of increasing light absorption.
It was well known to the skilled in the art before the effective filing date of the invention that radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao, claim 1).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to absorb the third portion of the light at the third location, for the benefit of producing images from the light.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,504,948 B2 in view of Meakin et al (US Patent 4,328,390), Chao et al (PG Pub 2003/0213915 A1), and Connolly (US Patent 6,198,147 B1). 
Regarding claim 13, patent claims 1 and 6 do not teach reflecting a third portion of the light from the other location to a third location on the raised photosensitive region; and absorbing the third portion of the light at the third location.  
In the same field of endeavor, Meakin teaches reflecting photons of the light from a location of the photosensitive element to different locations of the photosensitive element (fig. 2), for the benefit of increasing light absorption (column 1, lines 39-47).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention a third portion of the light from the other location to a third location on the raised photosensitive region, for the benefit of increasing light absorption.
It was well known to the skilled in the art before the effective filing date of the invention that radiation/light sensors were to absorb light to generate electron/hole pairs (charges; also see claim 1 in Chao; column 2, lines 48-50 of Connolly).  Then, charges were read to produce images (Chao, claim 1).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to absorb the third portion of the light at the third location, for the benefit of producing images from the light.

Claims 14 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14 of U.S. Patent No. 11,127,769 B2 in view of Noto et al (PG Pub 2005/0236553 A1). 
Regarding claim 14, Patent claims 10 and  14 teaches a method of operating a pixel cell having a raised photosensitive region formed above a photosensor, the raised photosensitive region including (a) an indentation feature defining a pocket or a trench and (b) a color filter array filling an entirety of the pocket or the trench, the method comprising: absorbing a portion of the light incident on the raised photosensitive region (patent claim 14).  
The patent claims do not teach filtering light with the color filter array.
In the same field of endeavor, Noto teaches filtering light with the color filter array, for the benefit of selecting light color to be absorbed (paragraph [0088]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to filter light with the color filter array, for the benefit of selecting light color to be absorbed.
Regarding claim 17, patent claims 10 and 14 do not teach focusing the light using a microlens.  
Noto teaches focusing the light using a microlens (209, figs. 3 and 4), for the benefit of focusing light on the photosensors (paragraph [0087]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to focus the light using a microlens for the benefit of focusing light on the photosensors.  
Regarding claim 18, patent claims 10 and 14 teaches the method of claim 14, wherein: the portion of the light is a first portion of the light; the first portion of the light is incident on a first portion of the raised photosensitive region (raised indentation); and the method further comprises reflecting a second portion of the light to a second portion of the raised photosensitive region different from the first portion of the raised photosensitive region (claim 14).  
Regarding claim 19, patent claim 14 teaches the method of claim 18, further comprising absorbing the second portion of the light.  

Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14 of U.S. Patent No. 11,127,769 B2 in view of Noto PG Pub 2005/0236553 A1) as in claim 14, further in view of Mouli (PG Pub 2005/0269606 A1). 
Regarding claim 15, patent claims 10 and 14 do not teach converting the absorbed portion of the light to an electrical charge; accumulating the electrical charge in a doped region of a substrate beneath the indentation feature; and transferring the electrical charge to a floating diffusion region of the pixel cell.  
It was well known in the art before the effective filing date of the invention that a photosensor absorb light to generate electrical charge as signal of the light to be process to produce images.  Mouli teaches converting the absorbed portion of the light to an electrical charge (paragraph [0004]); accumulating the electrical charge in a doped region of a substrate beneath the raised feature (from 103 to floating diffusion, paragraph [0044]); and transferring the electrical charge to a floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
  Regarding claim 16, patent claims 10 and 14 do not teach when the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell.  
Mouli teaches the pixel cell is selected for readout, outputting the electrical charge from the floating diffusion region of the pixel cell (paragraph [0044]), for the benefit of forming images from the light detected (paragraph [0044]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that the pixel cell was selected for readout, and to output the electrical charge from the floating diffusion region of the pixel cell, for the benefit of forming images from the light detected.  
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“scattering second photons of the light from the first photosensitive element to a second photosensitive element different from the first photosensitive element” (claim 7) nor
“scattering a second portion of the light to a second pixel cell different from the first pixel cell” (claim 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899